Dear Mr. Ranatza:
We are in receipt of your request for an Attorney General's opinion regarding the regulations of the POST Council with regard to a returning veteran's rights for supplemental pay as a peace officer.  The POST Council believes that there is a conflict between their regulations and the federal Veterans' Reemployment Rights Laws.  Therefore, you are requesting an opinion on the following questions:
     1.  Can a returning veteran/law enforcement officer be deprived of supplemental pay for failure to comply with the POST Council regulations, which require a peace officer who interrupts full-time law enforcement service for a period in excess of three (3) years to meet the basic training requirements for new peace officers?; and does this requirement conflict with the Veterans' Reemployment Rights Law?
     2.  If the returning veteran is required to complete the training mandated by the POST Council regulations, what happens to the employee if he does not successfully complete the required training?
Enclosed please find a copy of an earlier opinion, Number 88-185, which addresses your specific questions.  In Attorney General Opinion Number 88-185, our office opined  as follows:
     . . . the supplemental benefits paid by the state are proportionate to the length of service contributed by the officers and not short-term compensation for services rendered.  The benefits are in the nature of a reward for length of service and are therefore perquisites (sic) of seniority under the Veterans Reemployment Act.  While the state may establish additional rights and protection to those provided by the Act, it may not restrict those rights created by the Act.  Any attempt to do so, either by statutory law or otherwise, would be in contravention of the Supremacy Clause of the United States Constitution.
Therefore, in response to your first question, we reaffirm our earlier opinion and find that the Louisiana Commission on Law Enforcement and Administration of Criminal Justice, the POST Council, may not restrict a veteran's rights which are created by the Veterans Reemployment Act (38 U.S.C. § 2021).  The POST Council may not restrict the reemployment rights of a veteran by requiring retraining of a peace officer for interruption of service in excess of three years. The Veterans Reemployment Act guarantees a veteran's right to reinstatement to his former employment without loss of seniority, status, and pay.
With regard to your second question, if a returning veteran is not qualified to perform the duties of his position, but he is qualified to perform the duties of any other position in the employ of the employer, then the returning veteran shall be offered employment that he is qualified to perform that will provide him like seniority, status, and pay, or the nearest approximation thereof consistent with the circumstances of the case.  (38 U.S.C. § 2021(B)(ii))
If we can be of further assistance in this matter, please advise.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb/0113s
xc:  Ronnie Black